Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19    PageID.1500    Page 1 of 14




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 Joel Vangheluwe and Jerome
 Vangheluwe
                Plaintiff,
                                         Case No. : 2:18-cv-10542-LJM-EAS
       v.
 GotNews, LLC, Freedom Daily,
 LLC, Charles C. Johnson, Alberto
 Waisman, Jeffrey Rainforth, Jim
 Hoft, David Petersen, Jonathan Spiel,
 Shirley Husar, Eduardo Doitteau,
 Lita Coulthart-Villanueva, Kenneth
 Strawn, Patrick Lehnhoff, Beth
 Eyestone, Lori Twohy, Raechel
 Hitchye, James Christopher Hastey,
 Christopher Jones, Connie Comeaux,
 Gavin McInnes, Richard Weikart,
 and Paul Nehlen,
                Defendants.




        JOINT CASE MANAGEMENT REPORT/DISCOVERY PLAN


       In accordance with the Court’s Amended Order to Attend Telephone

 Scheduling Conference and Notice of Requirements for Submission of Discovery

 Plan [Doc. 103], Defendant Charles Johnson, by and through Attorney Marc

 Randazza; Defendant Kenneth Strawn, by and through Attorney Lynn Shecter; and

 Jerome Vangheluwe and Joel Vangheluwe (collectively “Plaintiffs”), by and through

 Attorney Andrew B. Sommerman, and file this Joint Case Management


 JOINT CONFERENCE REPORT – PAGE 1
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1501    Page 2 of 14




 Report/Discovery Plan.       GotNews instructed Mr. Randazza and Mr. Fink to

 withdraw, and their motion to withdraw is pending, and as a result, it did not

 contribute to this plan, but as Mr. Randazza remains counsel of record and otherwise

 participated as counsel for Mr. Johnson, Got News has viewed this plan and does

 not object to its filing. Defendants Rainforth and Coulthart-Villanueva would not

 participate in the preparation of this Joint Case Management Report.

        1. Related Cases.

        The parties are unaware of any pending matters, in this court or another court

 that are related to this matter.

        2. Jurisdiction.

           Jurisdiction exists in this Honorable Court pursuant to 28 U.S.C. §

 1332 and the Constitution and Laws of the United States. Plaintiffs alleged that

 Defendants specifically and purposefully targeted residents of the State of Michigan,

 with full knowledge and intent that the effects of their actions would be felt in the

 State of Michigan, and thereby purposefully availed themselves of the jurisdiction

 of this Honorable Court. See, e.g., Calder v. Jones, 465 U.S. 783 (1984). Plaintiffs

 allege that Defendants did not commit “mere untargeted negligence.” Id. at 789.

 Plaintiffs allege that Defendants singled Plaintiffs out, published statements about

 them on the internet identifying them as residents of Michigan to intentionally cause

 harm to them in Michigan and thereby formed sufficient contact with Michigan


 JOINT CONFERENCE REPORT – PAGE 2
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1502    Page 3 of 14




 through their actions. See Alahverdian v Nemelka, 2015 WL 5004886 (S.D. Ohio,

 August 24, 2015);      Specifically, Plaintiffs allege that Defendants created and

 participated in a doxing campaign specifically targeted at Michigan citizens, with a

 call to action in Michigan with the goal of inciting violence against and endangering

 them in Michigan. Plaintiffs aver that their damages exceed the jurisdictional

 threshold of $75,000 under 28 U.S.C. § 1332 and their damages occurred in the state

 of Michigan.

       Plaintiffs allege that each of the Defendants falsely identified the ownership

 of the car in question as belonging to a Michigan resident. Plaintiffs allege

 Defendants falsely stated the vehicle in question was owned by Jerome Vangheluwe

 or Joel Vangheluwe. Plaintiffs contend the State of Michigan Secretary of State

 website stated that Jerome Vangheluwe sold this car years ago. Therefore, Plaintiffs

 assert the nexus of this case was allegedly correct information on and through the

 Michigan Secretary of State, which is the Michigan governmental entity responsible

 for documenting vehicle ownership. It was the alleged false use of information

 obtained through the state of Michigan that Plaintiffs assert is the nexus of

 Defendants’ allegedly defamatory comments.

       The Michigan long-arm statute governing limited personal jurisdiction over

 individuals, Mich. Comp. Laws §600.705, has been interpreted as conferring upon

 Michigan courts the “maximum scope of personal jurisdiction permitted by the Due


 JOINT CONFERENCE REPORT – PAGE 3
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19        PageID.1503    Page 4 of 14




 Process Clause of the Fourteenth Amendment.” MLS Nat. Med. Evaluation Services,

 Inc. v. Templin, 812 F. Supp. 2d 788, 795 (E.D. Mich. 2011).

       3. Venue.

       Plaintiffs assert that venue is proper in this Honorable Court pursuant to the

 provisions of 28 U.S.C. §1391(a)(2), because they claim a substantial part of the

 events and omissions giving rise to the claim occurred in the Eastern District of

 Michigan.

       4. Factual Summary.

       Plaintiffs’ Factual Contentions. On August 12, 2017, a Dodge Challenger

 was driven into a crowd of counter-protestors at a “Unite the Right” rally in

 Charlottesville, Virginia. The terror attack resulted in the death of Heather Heyer, a

 32-year-old Charlottesville legal assistant. Nineteen others were injured in the

 attack. Within hours of the terror attack, James Fields Jr., an individual from Ohio,

 was apprehended by police and charged with second-degree murder, malicious

 wounding and failure to stop in an accident that resulted in death.

       The same day, Defendant GotNews LLC (“GotNews”) falsely reported Joel

 Vangheluwe, a Michigan resident, as the domestic terrorist who drove a Dodge

 Challenger into a crowd of counter-protestors at a “Unite the Right” rally in

 Charlottesville, Virginia. The GotNews article, written by John Doe, led with a

 picture of Joel Vangheluwe pulled from his Instagram account, and is headlined:


 JOINT CONFERENCE REPORT – PAGE 4
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1504    Page 5 of 14




 “BREAKING: #Charlottesville Car Terrorist Is Anti-Trump, Open Borders

 Druggie.”

       The subheading stated: “Evidence indicates a left-winger mowed down antifa

 counter-protestors in Charlottesville, not a right-winger or white nationalist,

 GotNews can exclusively reveal.” GotNews cited Facebook pages and a license plate

 search to support its accusations, stating: “License plate searches of the 2010 Dodge

 Challenger that killed one and injured nearly 20 in Charlottesville found that the

 vehicle was registered to Jerome Vangheluwe of Michigan. A Facebook crawl of his

 relatives reveals the car was in the possession of his son, Joel.” The article

 incorporated a picture of the mobile version of Joel Vangheluwe’s LinkedIn account,

 which included such personal information as his full name, picture, current location,

 and where and when he attended high school. The article alleged: “Joel likes taking

 drugs and getting stoned, a look at his social media shows. What [sic] he under the

 influence when he crashed into the crowd at Charlottesville?” Screenshots of Joel

 Vangheluwe’s Facebook and Instagram pages also accompanied the article.

 Defendant Charles C. Johnson is the creator and CEO of Defendant GotNews, LLC.

       The Dodge Challenger that struck the crowd of counter-protesters at the rally

 was not titled to any member of the Vangheluwe family at the time of the incident.

 The car passed through several owners between the time Mr. Vangheluwe sold the

 vehicle, which was several years ago, and the day of the rally. After the defamatory


 JOINT CONFERENCE REPORT – PAGE 5
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1505    Page 6 of 14




 information was posted on the internet by GotNews and the other Defendants, the

 Vangheluwes began receiving countless anonymous threats. Michigan State police

 were notified, and the family was warned to leave their home. The threats caused the

 Vangheluwes to fear for their safety and well-being. Clients of Jerome

 Vangheluwe’s business also became fearful after the online threats.

       Likewise, Defendants Strawn, Coulthart-Villanueva, and Rainforth issued

 their own defamatory statements similar to those issued by GotNews.            Such

 defamatory statements are outlined in Plaintiffs’ pleadings.

       Defendants Charles C. Johnson’s and GotNews, LLC’s Factual

 Contentions. Mr. Randazza stated that he and Mr. Fink have been terminated as

 counsel for Got News, LLC and have filed a Motion to Withdraw as Counsel of

 Record for Got News, LLC [Doc. 107] and that said Defendant intends to file

 bankruptcy in the immediate future via alternate counsel. Mr. Randazza stated he

 had been instructed to take no further action in this case on behalf of Defendant Got

 News, LLC, and Plaintiffs had otherwise accepted offers of judgment from

 Defendant Charles C. Johnson and Johnson and the Plaintiffs have exchanged a draft

 settlement agreement to resolve all claims between them. Therefore, Mr. Randazza

 was ethically prohibited from contributing to the conference on behalf of GotNews,

 and given the resolution of the claims against Johnson, had nothing to add. To the




 JOINT CONFERENCE REPORT – PAGE 6
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19        PageID.1506    Page 7 of 14




 extent required, those defendants incorporate by reference the factual assertions

 previously set forth in Got News’s anti-SLAPP motion (Dkt. No. 50).

       Defendant Kenneth Strawn’s Factual Contentions.             Strawn challenges

 jurisdiction as he has not personally availed himself of any act of doing business in

 Michigan. Strawn also challenges liability as his autism creates dissonance between

 himself and others, a lack of perspective, a difficulty with premeditation, and the

 effect of damage to social interaction resulting from the impaired ability to react

 appropriately in relational contexts. Regardless of intellectual capacity, people with

 autism generally have poor social awareness, and inadequate understanding of

 nonverbal communication. Strawn, who requires a job coach and has no regular

 employment, would, in the unlikely event of liability, be unable to pay any

 judgment. Strawn would also hope to be able to employ an expert witness in the

 area of autism.

       5. Legal Issues.

       Plaintiffs’ Statement of Legal Issues. On November 6, 2017, counsel for

 Plaintiffs sent requests for retraction letters to each of the above-named Defendants.

 The retraction letter demanded a full and unqualified retraction pursuant to Mich.

 Comp. Laws Ann. § 600.2911(b) and allowed Defendants a reasonable amount of

 time to do so. Jerome and Joel Vangheluwe experienced serious and severe

 emotional and physical distress as a result of the Defendants’ defamatory statements


 JOINT CONFERENCE REPORT – PAGE 7
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19         PageID.1507    Page 8 of 14




 and suffered harm to their reputations, lost earnings, and other pecuniary loss.

 Defendant GotNews did not issue a proper retraction.

       Disputed Legal Issues.

       1) Plaintiffs seek entry of accepted offers of judgment pursuant to Rule 68 of

          the Federal Rules of Civil Procedure. Defendants dispute the calculation

          of the interest on the judgments, however, the Court may not need to

          resolve this with respect to Johnson, as the parties have exchanged a first

          draft of a settlement agreement and are expected to settle the matter by

          April 15, 2019.

       2) Defendant Got News has also filed an interlocutory appeal of this Court’s

          denial of Defendant’s Motion for Summary Judgment and Defendants

          generally assert that Plaintiffs are not entitled to relief for the reasons set

          forth therein. Plaintiff disputes that Defendant is entitled to such an

          interlocutory appeal and also opposes Defendant’s appeal on the merits.

       3) To the extent he is required to do so, Defendant Charles C. Johnson

          incorporates by reference the disputed legal issues set forth at page 9 of the

          prior Joint Conference Report (Dkt. No. 101).

       6. Amendment of Pleadings.

       Plaintiffs’ position. Plaintiffs foresee the need to amend these pleadings.

 Specifically, Defendant Strawn has recently produced a denial of coverage letter


 JOINT CONFERENCE REPORT – PAGE 8
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1508    Page 9 of 14




 from his homeowner’s policy that raises issues that could be resolved simply with

 amended pleadings, thus providing coverage to Defendant Strawn.

       7. Discovery.

       A. Subjects of Discovery

       The Plaintiffs anticipate that the subjects on which discovery may be needed

 include, but are not limited to the following:

       (1) GotNews’s corporate structure;

       (2) GotNews’s authors, writers, editors and reporters involved in this story;

       (3) GotNews’s sources and vetting practices;

       (4) GotNews’s editing and fact-checking practices;

       (5) GotNews’s sources used to produce GotNews story in question;

       (6) Charles Johnson’s role in GotNews and his role in this story;

       (7) The editing of the article in question;

       (8) The identity of each source of information used to create the article in
           question;

       (9) Kenneth Strawn’s publication of his defamatory statement;

       (10) The information relied upon by Kenneth Strawn before publishing the
            defamatory statement;

       (11) Lita Coulthart-Villanueva’s defamatory statement;

       (12) The information relied upon by Lita Coulthart-Villanueva in making
            her defamatory statement;



 JOINT CONFERENCE REPORT – PAGE 9
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19        PageID.1509      Page 10 of 14




        (13) Jeffrey Rainforth’s defamatory statement; and

        (14) The information relied upon by Jeffrey Rainforth in publishing his
             defamatory statement.

        To the extent necessary, Defendants Charles C. Johnson and Got News, LLC,

  incorporate those subjects identified on page 11 of the prior Joint Conference Report

  (Dkt. No. 101).

        The parties also anticipate that expert discovery will be required.

        B. Changes to Limitations on Discovery

        The parties agree to the limitations set by the Federal Rules of Civil Procedure

  are appropriate for this case. The plaintiffs believe that discovery need not be

  conducted in phases or limited to particular issues.

        C. Each Party’s Three Key Witnesses to Be Deposed First & Documents

           to Produce up Front.

           Plaintiffs intend to depose Charles Johnson, Kenneth Strawn, Lita

     Coulthart-Villanueva, and Jeffrey Rainforth.

           Defendant Got News and Charles C. Johnson have made no determination

     as to whether they will take any depositions and reserve the right to depose any

     person identified in Got News’s initial disclosures.

        D. Existing Document Requests




  JOINT CONFERENCE REPORT – PAGE 10
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1510    Page 11 of 14




           There are document requests for Defendant Strawn’s medical records.

        Future documents requests will be made.

        E. Need for Protective Order or a Confidentiality Order.

        Plaintiffs do not believe there is a need for a Protective Order or

  Confidentiality Order.

        Defendant Charles C. Johnson believes a Confidentiality Order may be

  required. He and Got News, at all relevant times, were engaged in the field of

  journalism, with confidential sources protected under the First Amendment and state

  reporters’ shield laws. Further, they are parties to certain agreements containing

  confidentiality obligations. To the extent they may be required to participate in

  discovery and disclose such protected information or otherwise disclose proprietary

  information, a Confidentiality Order limiting such disclosure is required.

        8. Electronic Discovery.

        The parties agree that any electronically stored information will be produced

  in PDF, to the extent practicable.


        9. Settlement.

        The parties are amenable to pursuing settlement before an ADR Judge,

  including but not limited to, the magistrate judge assigned to this case, under Local




  JOINT CONFERENCE REPORT – PAGE 11
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19       PageID.1511    Page 12 of 14




  Rule 72.1(a)(2)(E). The Plaintiffs are amenable to an early settlement conference.

  The parties are also amenable to private mediation.

        10. Consent.

        The parties consent to the jurisdiction of a United States Magistrate Judge as

  provided in 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73.

        11.Trial.

        The parties demand a jury trial. The parties estimate the length of trial to be

  approximately five (5) court days.

        12.Miscellaneous.

        There are no miscellaneous issues at this time.




  JOINT CONFERENCE REPORT – PAGE 12
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19   PageID.1512   Page 13 of 14




  Respectfully submitted,

  SOMMERMAN, McCAFFITY,                    RANDAZZA        LEGAL       GROUP,
  QUESADA & GEISLER, L.L.P.                PLLC


  /s/ Andrew B. Sommerman                  /s/ Marc J. Randazza
  Andrew B. Sommerman                      Marc J. Randazza
  3811 Turtle Creek Blvd., Ste. 1400       2764 Lake Sahara Dr., Suite 109
  Dallas, TX 75219                         Las Vegas, NV 89117
  (T): (214) 720-0720                      (T): (702) 420-2001
  (F): (214) 720-0184                      (E): ecf@randazza.com
  (E): andrew@textrial.com                 Attorneys for Charles C. Johnson
  Attorneys for Jerome Vangheluwe
  and Joel Vangheluwe



  ROY, SHECTER & VOCHT


  /s/ Lynn H. Shecter
  Lynn H. Shecter
  707 S. Eton St.
  Birmingham, MI 48009
  (T): (248) 540-7660
  (F): (248-540-0321
  (E): shecter@rsmv.com
  Attorneys for Kenneth Strawn




  JOINT CONFERENCE REPORT – PAGE 13
Case 2:18-cv-10542-LJM-EAS ECF No. 108 filed 04/12/19        PageID.1513    Page 14 of 14




                           CERTIFICATE OF SERVICE

        I, Andrew B. Sommerman, affirm that I am an attorney of record for a party

  to the above-captioned civil action, and on April 12, 2019 I electronically filed this

  document upon the Clerk of the Court by using the Court’s Electronic Filing System,

  which should send notification of said filing to all attorneys of record and parties

  who are registered to receive such electronic service.

        Furthermore, on April 12, 2019, I affirm that I placed true and accurate copies

  of this document in First Class postage-prepaid, properly addressed, and sealed

  envelopes which were addressed to: Lita Coulthart-Villanueva,             Jeffries St.,

  Anderson, CA           and Jeffrey Rainforth,        H. St., Apt. , Sacramento, CA

        .



                                            /s/ Andrew B. Sommerman




  JOINT CONFERENCE REPORT – PAGE 14
